DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the arguments/remarks filed on 11/08/2021. Claims 1 – 20 are presently pending in the application and have been examined below, of which claims 1, 8, and 15 are presented in independent form.  Claims 1 – 20 are pending for consideration.

Information Disclosure Statement
The information disclosure statements (IDS) dated 10/31/2021 and 08/17/2021 have been received and considered.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fower (US 2020/0327978) (hereafter Fower) and in view of Hennig et al. (US 2020/0491718) (hereafter Hennig).

Regarding claim 1 Fower teaches: A file processing node in a blockchain network, the file processing node comprising: a processor configured to execute one or instructions in a memory to cause the processor to: (Fower, in Para. [0116] discloses “a number of program modules and data files may be stored in system memory 1004, including operating system 1005.”), receive a document file identification (ID), associated with a document, from a file owner node a blockchain of the blockchain network, (Fower, in Para. [0035] discloses “the server computer may include a processing device configured for performing data processing tasks such as, for example, but not limited to, analyzing, identifying, determining, generating, transforming, calculating, computing, compressing, decompressing, encrypting, decrypting, scrambling, splitting, merging, interpolating, extrapolating, redacting, anonymizing, encoding and decoding” Fower, in Para. [0101] discloses “the processing device 302 may be configured to record one or more transactions in blockchain.”);
Fower fails to explicitly teach: wherein the document is stored as data chunks in at least one data store node of the blockchain network according to a file storage plan; 
acquire a file storage plan executable script for the file storage plan and an encrypted symmetric key for the document; 
decrypt the symmetric key;
and execute the file storage plan executable script using the decrypted symmetric key as an input to reconstruct the document using the stored data chunks based on the file storage plan
Hennig, from the analogous technical field teaches: wherein the document is stored as data chunks in at least one data store node of the blockchain network according to a file storage plan; (Examiner note: storage plan is met by the distribution plan; data storage as data chunks is met by file fragmentation followed by the fragments storage in memory) (Hennig, in Para. [0012] discloses “providing a distribution plan by the web application, wherein the distribution plan comprises instructions for fragmenting the file into a plurality of file fragments by means of an error correction method and identifiers of a plurality of mutually independent storage services in whose non-volatile storage media the generated file fragments are to be stored” Hennig, in Para. [0015] discloses “Securely placed files are encrypted locally in the web browser on the user client computer system, split into individual fragments and uploaded to independent storage providers.”);
acquire a file storage plan executable script for the file storage plan and an encrypted symmetric key for the document (Hennig, in Para. [0046] discloses “this cryptographic key may be a symmetric cryptographic key in the case of symmetric encryption or a private cryptographic key in the case of asymmetric encryption with a public cryptographic key.”); decrypt the symmetric key (Hennig, in Para. [0091] discloses “A decryption of the reference data or at least of the symmetric key takes place exclusively in the hardware token”); and execute the file storage plan executable script using the decrypted symmetric key as an input to reconstruct the document using the stored data chunks based on the file storage plan (Hennig, in Para. [0024] discloses “A distribution plan is used to fragment and distribute the file and provides information on where to find the individual file fragments for a particular file and how to reassemble these file fragments” Hennig, in Para. [0025] discloses “a user may be able to access the distribution plan of his or her file at a later point in time and, if necessary, at a different location, and reassemble the corresponding file locally in his or her Web browser to obtain the original file”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fower, in view of the teaching of Hennig, which discloses fragmenting data files according to the distribution plan, i.e. storage plan, which includes data encryption/decryption as well as reconstruction/reassembling file fragments to obtain original file in order to increase security of the data management and storage (Hennig, [0012, 0024, 0025, 0046, 0091]).

Regarding claim 2 Fower teaches: The file processing node of claim 1, wherein the processor further is to; receive a request for the document from the file owner node (Examiner note: medical imaging data is one of the examples of digital computer data files) (Fower, in Para. [0014] discloses “the communication device may be configured to receive a request from a second party device to retrieve the medical imaging data”).

Regarding claim 3 Fower teaches: The file processing node claim 1, wherein the symmetric key is encrypted by a public key of the file processing node (Fower, in Para. [0054] discloses “The oRO responds by returning a randomly generated and time stamped symmetric key encrypted using the nRO's public key.”)

Regarding claim 4 Fower fails to explicitly teach: The file processing node of claim 1, wherein the processor further is to: identify the data chunks using the document file ID in response to the execution of the file storage plan executable script.

Hennig, from the analogous technical field teaches: The file processing node of claim 1, wherein the processor further is to: identify the data chunks using the document file ID in response to the execution of the file storage plan executable script 
(Examiner note: identification of every data file fragment/chunk is met by creation of an individual hash value for every fragment) (Hennig, in Para. [0053] discloses “the reference data comprises: an identifier of the user, an identifier of the file, an identifier of the distribution plan, an identifier of a cryptographic key for decrypting the encrypted file, an identifier of a cryptographic key for decrypting the encrypted distribution plan, a hash value of the complete file and/or hash values of the stored file fragments. Finally, the reference data may identify everything needed to reconstruct a file. According to embodiments, the identifiers also indicate the memory addresses at which the identified and required data objects may be found.” Hennig, in Para. [0054] discloses “the file fragment specific hash values may serve as identifiers of the file fragments.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fower, in view of the teaching of Hennig, which discloses identification of the stored file fragments by creation relevant hash values in order to improve security and reliability of data management and storage (Hennig, [0053]).

Regarding claim 5 Fower fails to explicitly teach: The file processing node of claim 4, wherein, when the process executes the file storage plan executable script, the processor further is to: retrieve the data chunks from the at least one data store node
Hennig, from the analogous technical field teaches: The file processing node of claim 4, wherein, when the process executes the file storage plan executable script, the processor further is to: retrieve the data chunks from the at least one data store node (Hennig, in Para. [0025] discloses “a user may be able to access the distribution plan of his or her file at a later point in time and, if necessary, at a different location, and reassemble the corresponding file locally in his or her Web browser to obtain the original file” Hennig, in Para. [0191] discloses “This web application is supplemented by an upload web module for uploading files for storage and a download web module for downloading files for access, which are integrated into the web application and enable it to store and retrieve files in a form of cryptographically secured file fragments F1-F3 in a distributed manner”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fower, in view of the teaching of Hennig, which discloses secure storage and retrieval file fragments for further processing in order to improve secure data management in the system (Hennig, [0025, 0191]).

Regarding claim 6 Fower fails to explicitly teach: The file processing node of claim 1, wherein the processor further is to: retrieve a hash of the document from a world state for a validation of the reconstructed document.
Hennig, from the analogous technical field teaches: The file processing node of claim 1, wherein the processor further is to: retrieve a hash of the document from a world state for a validation of the reconstructed document (Hennig, in Para. [0053] discloses “the reference data may be used to verify the integrity of the file and/or file fragments using the hash values.” Hennig, in Para. [0160] discloses “In this way, a chain of digital certificates can be created, each of which confirms the authenticity of the public key with which the previous certificate may be checked. Such a chain of certificates forms a so-called validation path” Hennig, in Para. [0054] discloses “The hash values of the file fragments can be linked to a mapping with the original file name, and the mapping may be included in the reference data together with the original file name”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fower, in view of the teaching of Hennig, which discloses validation of the fragmented file based on hashing procedure in order to improve security of data management in the system (Hennig, [0053, 0054]).

Regarding claim 7 Fower teaches: The file processing node of claim 1, wherein the processor further is to: record a delivery of a document file ID transaction on a ledger of the blockchain (Fower, in Para. [0048] discloses “In a properly designed smart contract, all property becomes smart property-it is encoded and bound to the blockchain in such a way that, using a unique identifier, it can be tracked, controlled, or exchanged.” Fower, in Para. [0035] discloses “the server computer may include a processing device configured for performing data processing tasks such as, for example, but not limited to, analyzing, identifying, determining, generating, transforming, calculating, computing, compressing, decompressing, encrypting, decrypting, scrambling, splitting, merging, interpolating, extrapolating, redacting, anonymizing, encoding and decoding.” Fower, in Para. [0101] discloses “the processing device 302 may be configured to record one or more transactions in blockchain.” Fower, in Para. [0111] discloses “at 612, the method 600 may include recording RDGX blocks on ledger with hash, location, number of copies, and cost to lease.”)

Regarding claim 8, claim 8 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 8 and rejected for the same reasons.

Regarding claim 9, claim 9 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 11 discloses a method that is substantially equivalent to the system of claim 5 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 11 discloses a method that is substantially equivalent to the system of claim 6 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 8 discloses a medium that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 18 discloses a medium that is substantially equivalent to the system of claim 5 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 18 discloses a medium that is substantially equivalent to the system of claim 6 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 20 and rejected for the same reasons.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./Examiner, Art Unit 2431   
  
/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431